Citation Nr: 0215252	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-17 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a cervical 
spine disability.

2.  Entitlement to a compensable evaluation for residuals, 
left zygoma complex fracture.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently rated at 10 percent.

4.  Entitlement to service connection for depression as 
secondary to service-connected residuals of head injury.

5.  Entitlement to service connection for a left eye disorder 
as secondary to service-connected residuals of head injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served with the U.S. Army National Guard from 
January 1976 to September 1992, and had active service from 
April to July 1976 and from January to April 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The Board observes that the veteran submitted an April 1999 
letter from Mark S. Box, M.D. that discussed the veteran's 
fibromyalgia.  If the veteran wishes to submit a claim for 
service connection for that disability, he should submit such 
claim to the RO.  At present, the issue is not before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's cervical spine disability is productive of 
functional impairment due to painful motion.

3.  The veteran's residuals, left zygoma complex fracture, 
are not manifested by current objective symptomatology.

4.  The veteran's migraine headaches are productive of 
frequent, prostrating attacks.

5.  The evidence shows that the veteran's depression is due 
to his service-connected residuals of head injury.

6.  The record contains no evidence that the veteran's left 
eye disorder is due to or aggravated by his service-connected 
residuals of head injury.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a cervical 
spine disability have been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5010 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for a compensable evaluation for residuals, 
left zygoma complex fracture, have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5296 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a 30 percent evaluation for migraine 
headaches have been met.  U.S.C.A. § 1155, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  Depression is proximately due to or aggravated by 
service-connected residuals of head injury.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

5.  A left eye disorder is not proximately due to or 
aggravated by service-connected residuals of head injury. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the discussions in the October 1998 rating decision, 
as well as the Statement of the Case dated November 1998, and 
the Supplemental Statements of the Case issued in February 
1999 and April 2002.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate those claims.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO provided 
the veteran with several VA examinations, obtained relevant 
VA treatment records, and afforded the veteran a personal 
hearing.  In addition, the veteran was scheduled for a 
personal hearing before the Board on two occasions, but 
failed to appear.  Therefore, the Board finds that the RO has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

A. Cervical Spine

The record shows that the RO granted service connection for a 
cervical spine disability in a May 1994 rating decision and 
assigned a noncompensable evaluation effective from November 
1992.  Subsequent rating decisions have confirmed and 
continued this evaluation.

In relation to the present appeal, VA records show that an 
EMG and nerve conduction study was performed in August 1997.  
It identified no cervical radiculopathy and was consistent 
with mild right ulnar sensory neuropathy.  Physical therapy 
notes show that the veteran only attended two sessions in 
1997 due to a conflict with his work schedule.  At his 
initial session, he was treated with hot packs and electrical 
stimulation and provided with exercise instruction.  He was 
assessed with myofascial pain of the cervical and thoracic 
areas.

VA treatment records from February 1998 show that the veteran 
was seen for chronic neck pain.  He reported that an 
injection had made it worse but that he was using tennis ball 
massage with some relief.  The pain was described as constant 
and sharp.  It traveled from the mid upper back up the neck 
to the left side of the head and face.  Various medications 
and physical therapy had afforded no relief.  Physical 
examination found no spasms, a normal range of motion, and 
tenderness to palpation.  The veteran was assessed with 
chronic myofascial pain.  

At an August 1998 VA examination, the veteran described neck 
pain with muscle spasms of the upper back, neck, and left 
temporal area.  He complained of constant discomfort, worse 
with repetitive movement, and improved with rest.  The 
veteran had tried multiple medications and trigger point 
injections with no improvement.  He currently used aspirin.  

Physical examination of the cervical spine observed no 
asymmetry, spasm, or bony abnormality.  Tenderness was 
present the entire length of the cervical spine.  Range of 
motion was within normal limits with flexion from chin to 
chest within one centimeter, and extension from sternal notch 
to chin of 23 centimeters.  Right and left lateral bending 
was accomplished from ear to shoulder bilaterally, and right 
and left rotation was performed from chin to shoulder 
bilaterally.  Physical evaluation of the upper extremities 
was normal.  The radiology report of the cervical spine 
showed no evidence of bone trauma or destruction, with 
preserved disc interspaces and normal vertebral alignment.  
The veteran was diagnosed with normal examination of the 
cervical spine.

VA psychiatric treatment records from September and October 
1998 show that the veteran complained of back pain on several 
occasions and requested pain medication.  In November 1998, 
the veteran complained of constant upper back pain between 
the scapulae.  He described it as severe muscle tension with 
shooting pain into the right shoulder and arm.  The physical 
evaluation noted diffuse musculoskeletal point tenderness, 
including intrascapularly and at the base of the neck.  
Fibromyalgia was noted as a possibility.  Lay statements 
submitted in January 1999 by the veteran's friends stated 
that the veteran experienced back pain and tightening, and 
"knots" of the muscles of his upper back when he performed 
work.  

At his personal hearing before the RO in January 1999, the 
veteran testified that he developed hard knots between his 
shoulder blades that were very painful.  The veteran's 
girlfriend stated that she rubbed his back every day to 
relieve the knots.  The veteran also had spasms that occurred 
more frequently with exertion.  The spasms generally occurred 
a few times per week.  The veteran could move his neck but it 
caused pain from the base of his neck to the bottom of his 
shoulder blades.  He also reported that his right arm went to 
sleep and that he lost grip strength.

The veteran's cervical spine disability has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Under the rating 
schedule, traumatic arthritis is to be rated as degenerative 
arthritis and degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Limitation of motion of the cervical spine is evaluated under 
Diagnostic Code 5290.  Slight limitation of motion of the 
cervical spine warrants assignment of a 10 percent 
evaluation, moderate limitation of motion warrants assignment 
of a 20 percent evaluation, and a 30 percent evaluation, the 
highest available under Diagnostic Code 5290, is contemplated 
for severe limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2001) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Applying the facts of this case to the above criteria, the 
Board finds that an evaluation of 10 percent is warranted for 
the veteran's cervical spine disability.  The Board 
recognizes that the veteran's cervical spine does not exhibit 
a decreased range of motion and that the physical 
examinations have been essentially normal.  However, the 
Board finds credible the veteran's complaints of limitation 
of motion and function due to pain.   The ongoing treatment 
records, the objective findings of tenderness, and the lay 
statements all support the veteran's contentions.  
Accordingly, the Board finds that the criteria for the next 
higher evaluation have been met and the appeal, to that 
extent, is granted.

In addition, the Board finds that the application of 
alternative Diagnostic Codes would not afford the veteran a 
higher rating.  See Diagnostic Codes 5285, 5287, 5293.  The 
Board notes that the criteria for intervertebral disc 
syndrome recently have been revised.  See 67 Fed. Reg. 163 
(August 22, 2002).  However, as the veteran has neither been 
diagnosed with intervertebral disc syndrome, nor been shown 
to suffer incapacitating episodes, the revised criteria are 
not for application.  

B. Left Zygoma Fracture

The record shows that the RO granted service connection for 
residuals of a left zygoma complex fracture in a March 1994 
rating decision and assigned a noncompensable evaluation 
effective from November 1992.  Subsequent rating decisions 
have confirmed and continued this evaluation.

At an August 1998 VA examination, the veteran complained of 
intermittent double vision since his initial injury.  He 
presented as alert and oriented.  Tympanic membranes were 
intact, normocephalic, atraumatic, and within normal limits 
bilaterally.  Mastoids and sinus areas were nontender.  
Inspection of the facial area revealed no asymmetry and 
palpation of the bony orbits revealed no abnormality.  The 
temporomandibular joint was normal to palpation, with good 
range of motion and strength.  Nasal passages and oropharynx 
were clear.  Pupils were equal, round, and reactive.  
Extraocular motions and near and distant vision were intact.  
Visual fields were normal.  The veteran was diagnosed with 
past history of left zygoma fracture, status post open 
reduction and internal fixation with residual intermittent 
double vision of unknown etiology.

In September and November 1998, VA physical evaluations noted 
a slight skull deformity of the left temporal area.  No 
associated residuals were identified.  At his personal 
hearing before the RO in January 1999, the veteran testified 
that he continued to have daily pain on the left side of his 
face.  The veteran indicated that the pain occurred over the 
area of the left cheek and the orbit of the left temporal 
area.  The pain was aggravated by eating.  

The veteran's residuals, left zygoma complex fracture, have 
been assigned a noncompensable schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2001).  Under the 
Rating Schedule, loss of part of the skull, both inner and 
outer tables, without brain hernia, of an area smaller than 
the size of a 25-cent piece or 0.716 square inches (4.619 
square cm) warrants a 10 percent evaluation.  Higher 
evaluations are provided for larger areas of loss.  A note 
provides that intracranial complications should be rated 
separately.  See 38 C.F.R. § 4.71a, Diagnostic Code 5296 
(2001).

In the alternative, the veteran's residuals, left zygoma 
complex fracture, could be evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (2001).  That rating contemplates 
malunion of the mandible with slight displacement.  A 10 
percent rating contemplates moderate displacement and a 20 
percent rating, the highest rating assignable, contemplates 
severe displacement.  These ratings are "dependent upon 
degree of motion and relative loss of masticatory function."  
38 C.F.R. § 4.150, Diagnostic Code 9904, Note (2001).  In 
every instance where the Rating Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record does not support a 
rating in excess of the currently assigned noncompensable 
rating.  The record contains no evidence to support the 
veteran's contentions that this service-connected disability 
currently results in any objectively identifiable symptoms or 
residuals.  The VA examination was entirely negative and 
there is no evidence of loss of skull or displacement of the 
mandible.  Likewise, the treatment records noted only a 
slight deformity of the skull.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  Accordingly, after a thorough 
review of the record, the Board finds that the preponderance 
of the evidence is against the next higher evaluation and the 
appeal is denied.

Finally, the Board notes that the veteran complained of 
blurred vision which he attributed to the residuals of the 
left zygoma fracture.  This issue will be addressed 
separately as entitlement to service connection for a left 
eye disorder.

C. Migraine Headaches

The record shows that the RO granted service connection for 
migraine headaches in a May 1994 rating decision and assigned 
a 10 percent evaluation effective from November 1992.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

At an August 1998 VA neurological examination, the veteran 
reported recurrent headaches since his head injury in 1990.  
He had one to two severe headaches per week.  He denied aura, 
vomiting, or nausea.  He used over-the-counter medication and 
rested from one to three days.  Objectively, examination of 
the face and head, vision, cranial nerves, reflexes, and 
sensation were all negative.  The diagnosis was normal 
examination.

Lay statements submitted by the veteran's friends in January 
1999 stated that they had observed the veteran in pain due to 
his headaches.  VA psychiatric records from September and 
October 1998 show that the veteran frequently complained of 
headaches and requested medication.  At an evaluation in 
November 1998, the veteran reported chronic severe headaches 
that lasted 2 to 3 days and forced him to remain in bed.  He 
had occasional nausea with the headaches.  The veteran was 
assessed with chronic headaches with occasional severe 
breakthrough lasting 2 to 3 days, possibly neuropathic 
headaches.  The veteran was prescribed Tegretol.

At his hearing before the RO in January 1999, the veteran 
testified that he used pain medication and rested when he had 
a severe headache.  He had severe headaches once or twice per 
week if he was not too active, and more frequently if he was 
physically active.  He most recently had a severe headache 
three or four days earlier.  The veteran's girlfriend 
testified that he complained of headaches every day and that 
the severe ones would cause him to stay in the bedroom.  She 
stated that he had the severe headaches at least twice per 
week, more with activity.  The severe headaches normally 
lasted one day.  

The veteran's migraine headaches have been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001).  Under this Diagnostic Code, a 
10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in two 
months over last several months.  A 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).

Applying the above criteria to the evidence in this case, the 
Board finds that the criteria for a 30 percent evaluation for 
headaches have been met.  The veteran has reported that he 
experiences severe headaches on a regular basis that confine 
him to bed.  The Board finds that this overall disability 
picture more closely approximates the criteria for a 30 
percent rating.  Nevertheless, the Board finds that the 
criteria for a 50 percent evaluation have not been met as the 
veteran's headaches are not very frequently completely 
prostrating and productive of severe economic inadaptability.  
Accordingly, a 30 percent evaluation, but no more than 30 
percent, is granted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  
There has been no showing in the present case that the 
veteran's service-connected disabilities have caused marked 
interference with his employment beyond that contemplated by 
the rating schedule, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Accordingly, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

II. Service Connection

Generally, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  In 
addition, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  When service connection is established 
for a secondary condition, the secondary condition is 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).  This regulation has been interpreted by 
the Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).


A. Depression

The veteran alleges that his depression is secondary to the 
service-connected residuals of his head injury.  At an April 
1994 VA examination, the veteran complained of frustration 
and anger at being unable to continue in military service and 
of being unable to work.  He also complained of memory loss 
of recent events.  Mental status examination was essentially 
normal.  The veteran was assessed with mild anxiety and 
agitated depressive reaction.

Records from the Social Security Administration show that the 
veteran was awarded disability benefits effective from May 
1990, the date of his head injury.  The findings of the June 
1996 judgment found that the veteran continued to have 
symptoms of depression, anxiety, and post-traumatic stress 
after his injury.

At an August 1998 VA examination, the veteran reported 
feelings of paranoia, anxiety, and depression since his 
accident.  He currently used Prozac.  The veteran also 
reported problems with short term memory.  Upon examination, 
the veteran was alert and oriented but psychomotor activity 
was clearly slowed and affect was restricted.  He spoke at a 
low rate and volume and had little spontaneous speech.  At 
times, thoughts were tangential and he had difficulty with 
immediate recall.  

The veteran appeared distressed at his inability to work.  He 
reported that all of his symptoms of paranoia and depression 
emerged since the accident.  The examiner stated that, since 
he had no medical records from the injury, it was difficult 
to give an accurate opinion as to whether the veteran's 
current symptoms were related to the head injury.  However, 
he stated that the depression, psychosis, and short-term 
memory loss could be related to the head injury in 1990.  He 
diagnosed the veteran with major depression, consider 
delusional disorder secondary to physical condition, and head 
injury, consider dementia secondary to head injury.

VA treatment records throughout 1998 show that the veteran 
was followed for depression.  When the veteran presented for 
neuropsychological testing in August 1998, he reported 
paranoia, depression, and memory loss since the in-service 
injury.  The veteran was hospitalized from September to 
November 1998 for severe depression.  At admission, he was 
diagnosed with dysthymic disorder with some paranoid 
ideations.  Psychological testing performed in October 1998 
was suggestive of severe depression and anxiety.  The veteran 
described depressive and anxiety related symptoms since his 
injury.  He was diagnosed with PTSD, chronic; severe 
dysthymia, secondary to traumatic injury; and generalized 
anxiety disorder, secondary to PTSD.

The veteran submitted lay statements in January 1999 from 
friends who stated that they had witnessed the veteran's 
depressed behavior.  At his hearing before the RO in January 
1999, the veteran testified that he had no psychiatric 
problems prior to May 1990.  The veteran's friend also 
testified that he had no problems prior to the accident.

Based upon the above evidence, the Board finds that a grant 
of service connection for depression is warranted.  Although 
the VA examiner did not have medical records from the 
veteran's initial injury, he strongly suggested that the 
veteran's depression may be secondary to that injury.  More 
importantly, the veteran was later evaluated as having severe 
dysthymia, secondary to traumatic injury, during the course 
of a VA hospitalization for depression.  The Board notes that 
the record contains no evidence in contradiction to these 
opinions.  Accordingly, service connection for depression is 
granted.

B. Left eye

The veteran alleges that he has double vision of the left 
eye, which is due to the service-connected residuals of his 
head injury.  The veteran presented no testimony concerning 
his left eye at his personal hearing before the RO.

Records from the U.S. Air Force Hospital in June 1990 include 
an examination of the left eye at the time of admission.  It 
had normal visual acuity and extraocular movements.  A 
subsequent ophthalmologic evaluation was negative.  An April 
1994 VA cranial nerves examination noted normal fields of 
vision and full extraocular movements.  A neurological 
examination that same month also made no findings of 
abnormality related to the eyes.  

As discussed above, an August 1998 VA examination concerning 
the residuals of the left zygoma fracture noted that the 
veteran's double vision was of unknown etiology.  That same 
examiner found no loss of vision of the left eye related to 
the service-connected injury.  At a VA eye examination in 
August 1998, the veteran complained of double image in the 
left eye.  The examiner found visual fields within normal 
limits and no ocular pathology.  The impression was a 
probable preexisting intermittent decompensation of vertical 
and horizontal alignment.  The neurological examination that 
month also included normal ocular findings. 

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for a left eye disorder as secondary to the service-connected 
residuals of head injury.  The record contains no competent 
medical opinion relating a left eye disorder to an incident 
of active service or a service-connected disability.  On the 
contrary, the August 1998 eye examination contributed the 
veteran's double vision to a preexisting defect.  The Board 
acknowledges that the veteran believes that his left eye 
disorder is the result of active service.  However, as a lay 
person, the veteran is not competent to provide a medical 
nexus opinion.  See Brewer v. West, 11 Vet. App. 228, 234 
(1998).  Accordingly, the benefit sought on appeal is denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for a cervical spine 
disability is granted.

A compensable evaluation for residuals, left zygoma complex 
fracture, is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for migraine headaches 
is granted.

Service connection for depression is granted.

Service connection for a left eye disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

